Citation Nr: 0909511	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  02-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for plantar fasciitis of 
the right foot.

4. Entitlement to service connection for plantar fasciitis of 
the left foot.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


INTRODUCTION

The veteran had active service from February 1985 to June 
1987.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims file was subsequently transferred to 
the Winston-Salem, North Carolina, RO.  In January 2003, the 
Board denied the appeal.  

The appellant appealed and pursuant to a Joint Motion for 
Remand, the United States Court of Appeals for Veterans 
Claims (Court) entered an Order in February 2004, vacating 
the Board's decision, and remanding the claims for further 
action in accordance with the Joint Motion.  

Following additional development, the Board in January 2006 
again denied the issues on appeal.  The veteran again 
appealed, and pursuant to another Joint Motion for Remand, 
the Court entered an Order in September 2006, vacating the 
Board's January 2006 decision, and remanding the claims for 
further action in accordance with the Joint Motion.  

In June 2007, the Board again denied the claims.  The veteran 
once again appealed and in a May 2008 Order the Court once 
again granted a new Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion the parties find that the veteran is 
entitled to a VA examination to determine the etiology of any 
current knee disorder, as well as the etiology of any current 
manifestation of plantar fasciitis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide VA with any names 
and addresses of any medical care 
provider who has treated him for any knee 
disorder and/or plantar fasciitis since 
service separation in June 1987.  
Thereafter the RO should contact any 
named provider whose records have not 
been previously obtained in an effort to 
secure pertinent records.  DUPLICATE 
RECORDS ALREADY IN THE CLAIMS FOLDERS 
SHOULD NOT BE ADDED BUT SHOULD BE 
RETURNED TO THE VETERAN.

2.  After completion of the above, the 
Veteran should be afforded a VA 
orthopedic examination, to determine the 
nature and etiology of any knee disorder 
and any plantar fasciitis.  The claims 
folders, including a copy of this REMAND, 
must be made available to and reviewed by 
the orthopedist prior to the examination, 
and the physician should review the 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on examination findings, medical 
principles, evidence associated with the 
record, and historical facts showing that 
the appellant has current knee and foot 
disorders, and has submitted at least one 
lay statement recalling that he suffered 
from leg and foot pain in-service; the 
physician must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any current knee or 
foot disorder is etiologically related to 
the Veteran's period of active service.  
The examiner must note that service 
treatment records do not reflect 
complaints, findings or treatment 
pertaining to injuries or disorders of 
the knees or feet, other than the 
debridement of a corn on the left 5th toe 
in July 1985.  A complete written 
rationale must be provided for any 
opinion offered.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the Veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

5. The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
bilateral knee disorders and bilateral 
plantar fasciitis must be readjudicated.  
If any determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

